Citation Nr: 0004950	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-06 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  A hearing was held before a hearing 
officer at the RO in August 1998, and the hearing officer's 
decision was entered in April 1999.  

The appeal was docketed at the Board in 1997.  


REMAND

Service connection is in effect for rectal prolapse and 
postoperative residuals of a hemorrhoidectomy.  The veteran 
asserts that, as a result of the two foregoing service-
connected disabilities, he experiences problems including 
fecal seepage and daily hemorrhoidal bleeding, the collective 
impact of which is such that he is unable to secure or 
maintain substantially gainful employment.  At his August 
1998 personal hearing, the veteran indicated that he is 
currently in receipt of Social Security Administration (SSA) 
benefits based upon disability.  Pursuant to pertinent 
analysis advanced by the United States Court of Appeals for 
Veterans Claims in Beaty v. Brown, 6 Vet. App. 532 (1994) and 
Cathell v. Brown, 8 Vet. App. 539 (1996), the Board is of the 
view that the record pertaining to the veteran's award of SSA 
benefits based upon disability may be of direct bearing 
relative to the veteran's current appeal for a TDIU.  
However, the Board's review of the record indicates that the 
RO has not yet attempted to procure a copy of such record.  
Therefore, the Board is of the opinion that an attempt on the 
part of the RO to obtain a copy of such record must be 
accomplished before an appellate determination is made.  
Further development to facilitate the same is, therefore, 
specified below.

The Board's perusal of the file further reflects that, since 
the veteran submitted an application for a TDIU, i.e., VA 
Form 21-8940, in March 1996, his educational status, as 
reflected in his VA rehabilitation folder, may have changed.  
Therefore, the Board is of the view that the RO should 
provide the veteran with another VA Form 21-8940, in order 
that the veteran might complete and return the same to the 
RO.  Further development to facilitate the foregoing is, 
consequently, specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should take appropriate action 
to contact the SSA and request that it be 
provided a copy of the record upon which 
the veteran's award of SSA benefits based 
upon disability was based.

2.  The RO should provide the veteran 
with a copy of VA Form 21-8940 and 
request that he complete and return to 
the RO the same.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



